DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Lee US 20170131574 A1.

Re claim 1, Lee teaches a contact lens (see paragraph 0001), comprising: a light transmitting region which is spaced apart from a central portion of the contact lens by a preset distance of from about 0.5 mm to about 1.25 mm, and configured to transmit incident light (see 
Re claim 2, Lee teaches wherein the plurality of fine holes in the light blocking region allow the incident light to pass therethrough (see paragraph 0061).
Re claim 3, Lee teaches wherein the plurality of fine holes has a zero, positive, or negative optical power (this limitation covers all of the possible optical power values for the hole therefore it’s an inherent feature because it has to meet one of those limitations as there are no other options).
Re claim 4, Lee teaches wherein the light transmitting region is formed into a circle, an oval, a rectangle, or a rhombus (see numeral 200 circle shape).
Re claim 5, Lee teaches wherein the light transmitting region is formed into a circle having a diameter greater than zero and less than the diameter of the contact lens (see numeral 200 circle shape).
Re claim 6, Lee teaches wherein the light blocking region is formed to be concentric with the light transmitting region and formed into a shape having a diameter greater than the diameter of the light transmitting region and smaller than the diameter of the contact lens (see numerals 200 and 202 concentric bullseye configuration).
Re claim 7, Lee teaches wherein the light blocking region is formed into a circle, an oval, a rectangle, or a rhombus (see numeral 202 circle).
Re claim 8, Lee teaches wherein the light transmitting region has a zero, positive, or negative optical power (this limitation covers all of the possible optical power values therefore 
Re claim 9, Lee teaches wherein the diameter of the light transmitting region is from about 1.0 mm to about 2.5 mm (see paragraphs 0055-0056).
Re claim 10, Lee teaches wherein the diameter of the light blocking region is from about 1.9 min ta about 4.5 mm (see paragraph 0062).
Re claim 11, Lee teaches wherein the contact lens is a color lens tinted with a certain color (see paragraph 0024).
Re claim 13, Lee teaches being selected from the group consisting of soft contact lens, silicone hydrogel contact lens, gas permeable contact lens, scleral contact lens, poly(methyl methacrylate) (PMMA) or "hard" contact lens, and hybrid contact lens (see abstract line 1 soft).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20170131574 A1.
	Re claim 12, Lee does not explicitly disclose wherein the diameter of the contact lens is from about 8 mm to about 14 mm.
It would have been an obvious matter of choice to have the diameter of the contact lens is from about 8 mm to about 14 mm, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore a contact les must be designed to rest upon the human cornea without slippage or doing damage, sizing the lens properly provides the predictable result of limiting injuries, proper correction and comfort.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3507566 A	Similar structure employing holes
US 4958922 A	Similar structure employing holes
US 5034166 A	Similar structure employing holes
US 20060235428 A1	Similar structure employing holes
US 20130131795 A1	Similar structure employing holes

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.